DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
Claims 1, 17, 20, 21, 25, 27-35 are currently under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 17, 20, 21, 25, 27-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuslich et al (see IDS), in view of Huang et al (Surg. Endosc. 2001, Vol.15, pages 646-648) and Skog et al (WO 2011031892). This rejection has been rewritten to address the amendment.
The claimed method in claim 1 comprises the step of obtaining sample comprising membranous microvesicles from a patient having colorectal cancer (CRC), enriching membranous microvesicles from said sample; degrading contaminating nucleic acid by contacting the enriched membranous microvesicles with a nuclease; isolating RNA from the sample, measuring the expression of KIAA1199 isolated from a microvesicle.  However, since the claimed method recites “comprising,” it does not limit the measurement of the gene to only KIAA1199.  Claim 1 is amended to recite “wherein the level of expression of KIAA1199 in said individual is at least 2 fold greater compared to a control level of expression of KIAA1199.” This wherein clause is not given patentable weight because it simply expresses the result of a process step positively recited. In other words, the expression of at least 2 fold is resulted from measuring the KIAA1199 RNA isolated from a microvesicle as recited from previous steps, and does not add any meaningful limitation to the method of detecting the KIAA1199 from a sample.   
Kuslich et al. teach a method of determining the level of expression of biomarkers from an exosome isolated from bodily fluid such as sera, plasma, ascites, urine and saliva from said subject (see abstract, and paragraph [00104]).  Kuslich et al. teach that KIAA1199 mRNA isolated from exosomes can be used as such a biomarker to discriminate between adenomas and hyperplastic polyps or low grade dysplasia, which can be a predisposition to the onset of colorectal cancer (see paragraph [00360], [00390] and [00395]).  Kuslich et al. teach obtaining a sample from plasma, enriching microvesicle by centrifugation, lysing the enriched membranous microvesicles to isolate RNA by using Qiagen miRneasy kit comprising QIAzol lysis reagent, which is a guanidinium thiocyanate based extraction method (see paragraph [00903]).  Kuslich et al. also teach measuring protein biomarkers isolated from the exosomes (see paragraph [00283]).  
The difference from the teaching of Kuslich et al. and the claimed method is that Kuslich do not teach specially mention that the sample is from an individual which has colorectal cancer, and do not teach the step of degrading contaminating nucleic acids by contacting the enriched membranous microvesicles with a nuclease.  
Huang et al. teach there is increased incidence of colorectal adenomas in follow-up evaluation of patients with diagnosed hyperplastic polyps (see title, and page 647, bridging paragraph), and it is well established that adenomatous polyps is a precursor to CRC (see page 646, background section).  
Skog et al. teach a method of isolating microvesicles from different types of biological sample for diagnosing, prognosing or monitoring a disease such as cancer (see abstract).  Skog et al. teach pre-treating microvesicles isolated from serum and plasma samples with DNAse to eliminate any DNA located on the surface of the microvesicles or outside of the microvesicles and plasma RNA and DNA containing Kras Exon 4 were more abundant in the samples that came from microvesicles that were pretreated with DNase (see paragraph [0096], page 29).  
As evidenced by the teaching from Huang et al., there is increased incidence of colorectal adenomas in patients with hyperplasia polyp, and adenomatous polyps is precursor lesions for most cases of colorectal cancer. The ordinary skilled in the art reading the teaching from Kuslich and Huang would been motivated to detect KIAA1199 expression level in patients with CRC because adenoma with dysplasia is a precancerous lesion, and including a colorectal cancer sample, together with non-neoplastic and healthy individual would have been obvious as establishing proper control for characterization of a phenotype.  
It would have been obvious to an ordinary skilled in the art to pretreating the microvesicles with a nuclease before isolating RNA from said microvesicles based on the combined teaching from Kuslich and Skog.  The ordinary skilled in the art would have been motivated to do so because Skog et al. teach such process eliminates the contaminant so that the RNA sample is more abundant for detection.  The ordinary skilled in the art would have reasonable expectation of success to add a nuclease before RNA isolation from microvesicle to obtain more RNA.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  
Regarding claim 17, Kuslich teach the level of the transcribed RNA is measured by microarray technology (paragraph [0712]).  
Regarding claim 20 and 21, Kuslich teach the microvesicle is exosome (paragraph [0005]).
Regarding claim 25, Kuslich teach the individual is human (paragraph [0102], line 3).
Regarding claim 27-29, Kuslich teach measuring a healthy control for the KIAA1199 marker (paragraph [00398]).  
Regarding claim 30-31, Kuslich teach exosomes are homogenized in Lysis reagent and cellular material are removed (paragraph [0903]).
Regarding claim 32, Skog teach removing nucleic acid bound to the microvesicle by DNAase (page 96, [0096]).
Regarding claim 33-34, Kuslich teach the RNA is isolated with QIAzol, which is a guanidinium thiocyanate based method (paragraph [0903]).
Regarding claim 35, making a cDNA library and measuring KIAA1199 expression level would have been routine practice without adding novelty to the method of measuring KIAA1199 level from exosome.  
Response to Arguments
In the response filed on 11/23/2020, Applicant argues that the combination of Kuslich and Skog does not teach the limitation of detecting at least 2-fold KIAA1199 increase in colon cancer sample relative to control as amended.
This argument is not persuasive for reason discussed in detail set forth above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/Primary Examiner, Art Unit 1636